Citation Nr: 1535125	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO).

In January 2013 and October 2014, the Board remanded the Veteran's claim for additional development.  


FINDINGS OF FACT

1.  In an April 2014 rating decision, the RO granted the Veteran's claim for service connection for history of duodenal ulcer, status post gastrojejunostomy, with alkaline reflux gastritis.  

2.  The most probative evidence of record indicates that the Veteran's symptoms are due to alkaline reflux gastritis and not GERD. 


CONCLUSION OF LAW

The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In November 2010, the Veteran signed a Fully Developed Claim Certification form indicating that he had submitted all information or evidence to support his claim and had no additional information or evidence to provide.  VCAA notice was provided March 2013.  The claim was readjudicated thereafter in April 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

Heretofore, the Board has twice remanded the Veteran's claim for service connection for GERD.  In January 2013, the Board directed that the Veteran          be provided with updated notice, that the Veteran be informed of his ability to submit additional medical records, that any records in the custody of the Social Security Administration (SSA) be obtained, and that the Veteran undergo a new examination.  In its October 2014 remand, the Board directed that the Veteran undergo an appropriate gastroenterological VA examination, to be conducted by a VA physician. 

The Board also notes that actions requested in the prior remands have been undertaken.  In compliance with the January 2013 remand, the Veteran was provided VCAA notice in March 2013.  VA contacted SSA to obtain the Veteran's records; however, the SSA replied that any medical records belonging to the Veteran had been destroyed.  The Veteran also underwent a new VA examination in May 2013 by a nurse practitioner.  However, the Board found this examination was not in substantial compliance with the Board's 2013 remand, and the claim was again remanded.  

After the October 2014 remand, the Veteran underwent a new VA examination in February 2015.  This was performed by LB, a certified Physician's Assistant, in consultation with VA gastroenterologist, Dr. TJ.  Although this examination       was not conducted by a VA physician, it was an appropriate gastroenterological examination performed by a VA Physician's Assistant in consultation with a      VA gastroenterologist.  In light of the consultation with the gastroenterologist, the Board finds the examination substantially complies with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for GERD

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)     may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from GERD.  

Over the course of the Veteran's claim, he has undergone four VA examinations.  During all four of these examinations, the Veteran described to the medical professional some form of reflux symptoms.  The Veteran's first examination by a nurse practitioner concluded that the Veteran suffered from GERD, but such was based only on the Veteran's clinical history.  No tests were performed at the time to determine the origin of the reflux.

In September 2011, the Veteran underwent as esophagogastroduodenoscopy (EGD) to examine the lining of the esophagus, stomach, and part of the small intestine.  The findings showed the esophagus was normal and without esophagitis or hiatal hernia.  The body of the stomach was normal but he appeared to have residual antral gastritis associated with a Billroth II anastomosis, both limbs of which were patent and without ulceration.  It was stated that the Veteran likely develops mild alkaline reflux esophagitis when he is recumbent after a large meal.

The physician performing the Veteran's next examination in June 2012 reiterated those findings. 

In May 2013, a VA nurse practitioner, looking at the September 2011 EGD, opined that the Veteran did have mild GERD.  She stated that although the esophagus was normal on EGD, as indicated by the EGD physician's statement, the Veteran had residual antral gastritis associated with his previous ulcer surgery which resulted in a mild alkaline reflux esophagitis.

However, the examiner in February 2015, after consulting with the VA gastroenterologist, concluded that the Veteran did not suffer from GERD.      Instead, the pair determined that the Veteran was experiencing alkaline reflux gastritis, which was clearly noted on the EGD.  She stated that GERD is a disorder  of the esophagus, while alkaline reflux gastritis is a disorder of the stomach.  The Board finds this opinion to be of greater probative value as the examiner consulted with an expert in the field of gastroenterology when rendering the opinion, and the opinion is consistent with the EGD that showed a disorder of the stomach but a normal esophagus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04  (2008) (holding that it is the factually accurate, fully articulated, sound reasoning   for the conclusion that contributes to the probative value of a medical opinion).  As noted above, the Veteran has been granted service connection for the reflux symptomology under the proper diagnosis of alkaline reflux gastritis.  

To the extent Veteran believes that he suffers from GERD rather than alkaline reflux gastritis, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of GERD is a matter not capable of lay observation, and requires medical expertise    to determine.  Accordingly, his opinion on this matter is not competent medical evidence.  

As the most probative evidence of record indicates that the Veteran's symptomatology is properly diagnosed as alkaline reflux gastritis, a condition already service connected, and that he does not currently suffer from GERD, the most probative evidence is against the Veteran's claim and service connection for GERD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for gastroesophageal reflux disease disorder is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


